DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 3/18/22. 

1.	Claims 1-12 are pending.
2.	Claims 1-12 are rejected.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-12 have been considered. The rejection of double patenting has been modified to non-statutory.
 
   Claim Objections
4.	Claims 1-12 objected to because of the following informalities:  
Claim 1 states, “the wireless device” on line 2.  Since this is the first occurrence of this phrase, the Examiner views the inclusion of “the” in the phrase as a typo, that should be “a”.  Therefore, reading as “a wireless device”.  Claims 2-6 depend on claim 1 and thus objected to for the same reasons.
Claims 1 and 7 states, “the router” on line 15 and 16 respectively.  Since this is the first occurrence of this phrase, the Examiner views the inclusion of “the” in the phrase as a typo, that should be “a”.  Therefore, reading as “a router”. Claims 2-6 and 8-12 depend on claims 1 and 7 and thus objected to for the same reasons.
Claim 7 states, “the second channel” in line 4.  Since this is the first occurrence of the phrase, the Examiner views this as a typo that should be “a second channel”. Claims 8-12 depend on claim 7 and therefore objected to for the same reasons.
Claim 7 further states “the MRU router”. Since this is the first occurrence of the phrase, the Examiner views this as a typo that should be “a/an MRU router”.  Claims 8-12 depend on claim 7 and therefore objected to for the same reasons.
 Appropriate correction is required.

Examiner’s Comment
5.	This action provides no art rejection.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10944632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims found in the instant application appear to be a subset of the U.S. Patent.
8.	Note the table below for comparison.

Instant Application 17166031
US Patent 10944632
A method comprising: 

determining, by the wireless device, a scan order of the first channel and the second channel based on the first network priority and the second network priority
A method comprising: 
storing, in a wireless device ….
determining, by the wireless device, a scan order of the first channel and the second channel based on the first network priority and the second network priority

Wherein the first network priority is associated with the first channel and the second network priority is associated with the second channel;19 T77851US02CONselecting, by the wireless device, the first channel or the second channel; determining, by the wireless device, connection parameters for a wireless network connection using the selected channel and the MAC layer information of the router associated with the selected channel; communicating, by the wireless device, across the selected channel using the determined connection parameters; and updating, by the wireless device, the connection parameters of the MRU router, wherein the updated connection parameters of the MRU router are the connection parameters of the router associated with the selected channel
     Determining, by the wireless device, whether a signal strength of a most recently used (MRU) channel is greater than or equal to a threshold. The remainder of the claim 1 is disclosed in claim 1 of the patent as well.
Claims 2-6 are identical
Claim 7 is a subset of the Patent’s claim 7, although not identical.
Claims 8-12 are identical to that of the Patent.
 and a first network priority associated with the first channel and a second network priority associated with the second channel;

Determining, by the wireless device, whether a signal strength of a most recently used MRU channel is greater than or equal to a threshold


Claims 2-6 are identical


Claims 8-12 are identical




Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        5/12/22